Citation Nr: 0819884	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-42 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for non-insulin 
dependent diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In October 2007, the veteran testified at a central office 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reveals that in September 2005, subsequent to the 
November 2004 statement of the case, the veteran's National 
Guard records were added to the claims file.  These documents 
include medical records pertinent to the veteran's claims.  
Consideration of these records by the RO is required prior to 
adjudication of the veteran's claims.  

The National Guard records show that the veteran received 
treatment for his diabetes from a private physician, Frank G. 
Gillis, M.D.  Copies of the veteran's treatment records from 
this physician should be requested.

The veteran contends, in essence, that he has PTSD due to 
traumatic experiences in service, specifically personal 
assaults by members of his chain of command.  He expressly 
contended during his Board hearing that his stressors were 
verbal harassment and racism during Basic Training, AIT 
(Advance Initial Training) and during his tour in Okinawa, 
Japan.  The veteran additionally stated during the course of 
an appointment for mental health treatment conducted during 
November 2003 that his stressors consisted of being stationed 
in another country (Japan) due to the different customs and 
language.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f) 
(2007).

The Board observes the regulations now provide that VA will 
not deny a post-traumatic stress disorder claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2007).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2007).

While the veteran was provided a PTSD combat questionnaire, a 
review of the record fails to show that the veteran was 
properly advised that evidence from sources other than his 
service records may constitute credible supporting evidence 
of his personal assault stressor.  In this regard, the Board 
observes that the September 2003 notice letter does not 
provide the required notice with respect to PTSD claims based 
on personal assault.  The Board observes that the veteran and 
his representative should be sent a letter that advises them 
as required by 38 C.F.R. § 3.304(f)(3) and allowed the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.

The veteran also contended during his Board hearing that he 
was diagnosed with and received treatment for PTSD at the 
Muscle Shoals VA medical facility from 2003 to 2007.  Such 
records should be obtained on remand.  Ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

If sufficient information is provided to permit verification, 
the AOJ should then attempt to verify the veteran's claimed 
stressor(s) through official sources.  If the veteran's 
claimed stressors are verified and if a diagnosis of PTSD is 
noted in his VA treatment records, he should then be afforded 
a psychiatric examination in order to ascertain if he is 
currently suffering from PTSD and, if so, if the PTSD is 
related to his in-service verified stressor(s).  

Furthermore, the veteran's claims file indicates that the 
National Personnel Records Center (NPRC) responded in the 
negative to an RO request for records consisting of the dates 
of service in Vietnam and the veteran's personnel file.  The 
request does not ask for the veteran's active duty service 
treatment records, as indicated by a January 2004 letter to 
the veteran.  Such records should be requested from the NPRC 
on remand.  If the NPRC again responds that they have no 
records for the veteran, he should be apprised accordingly.

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2007).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran has not been provided with 
notice of the type of information and evidence needed to 
establish a disability rating or an effective date for the 
disability on appeal.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.  Additionally, provide 
the veteran and his representative with 
the notice required in 38 C.F.R. § 
3.304(f)(3) regarding personal assault 
type stressors.  

2.  Send the veteran an authorization form 
to sign and return so that copies of the 
veteran's treatment records may be 
requested from Frank Gillis, M.D.  

3.  Request that the NPRC provide the 
veteran's service treatment records.  If 
no records are located, the veteran should 
be so informed.

4.  Ask the veteran for any further 
details concerning his alleged 
stressor(s), including the names of the 
members of his chain of command involved 
in the alleged incidents, specific dates 
during which the harassment occurred, 
whether any complaints were filed against 
the perpetrators by him or others, and 
whether any disciplinary action was taken 
against the perpetrators.

5.  If sufficient information is provided, 
attempt to verify, through official 
sources the stressor(s) reported by the 
veteran.

6.  Obtain and associate with the claims 
file the veteran's treatment records from 
the VA Medical Center (VAMC) Birmingham, 
Alabama dated from September 2003 to 
present, from the VAMC, Tuscaloosa, 
Alabama, dated from February 2004 to 
present, and from the Muscle Shoals VA 
medical facility dating from January 2003 
to present.

7.  If, and only if, the agency of 
original jurisdiction (AOJ) verifies the 
in-service stressor or obtains sufficient 
corroborating evidence and the obtained VA 
medical treatment records indicate the 
veteran suffers from PTSD, the AOJ should 
schedule the veteran for a VA examination 
to determine if a diagnosis of PTSD is 
warranted based on the 
verified/corroborated stressor.  The 
veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

8.  The AOJ should then re-adjudicate the 
veteran's claims.  This review should 
include all additional evidence added to 
the record since the issuance of the 
November 2004 statement of the case, to 
include the veteran's National Guard 
records.  If any benefit on appeal is 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case, and be given an opportunity 
to respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



